Epes, J.,
delivered the opinion of the court.
On October 14, 1931, Joseph P. Kingery met his death while in the employment of Peoples Ice Company. On *291June 7, 1932, the Industrial Commission of Virginia entered its order denying to his widow, Mrs. Helen Kingery, and his five minor children, an award of compensation on the ground that, though the accident which resulted in the death of Joseph P. Kingery occurred during the course of his employment, it did not arise out of his employment.
The only assignment of error is that the Commission erred in holding that the evidence is insufficient to establish that the accident arose out of his employment. Upon a review of the evidence we think that the Commission is correct in its finding on this point; and that the order of the Commission should be affirmed.

Affirmed.

Hudgins, Gregory and Chinn, JJ., dissenting.